Exhibit 10.1
 
 
EXECUTION VERSION
 
 
AMENDMENT NO. 1 TO
STOCK PURCHASE AGREEMENT


This AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made as
of the 23rd day of February, 2016, by and between Arotech Corporation, a
Delaware corporation (the “Company”) and Admiralty Partners, Inc., a Delaware
corporation (the “Investor”).


WHEREAS, the parties hereto have entered into that certain Stock Purchase
Agreement dated as of February 3, 2016 (the “Purchase Agreement”); and


WHEREAS, the Parties desire to amend the Purchase Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Definitions.  Any capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Purchase Agreement.


2.           Director Designee.  The phrase “50% of the Shares” in the first
clause at the beginning of Section 7.1(a) is replaced with the phrase “5% of the
Company’s outstanding Common Stock” such that the first clause at the beginning
of Section 7.1(a) reads as follows:


“So long as the Investor and/or one or more of its Affiliates collectively are
the beneficial owners of at least 5% of the Company’s outstanding Common
Stock,…”


3.           Right of Participation in Future Financings.  The following is
inserted after Section 7.2:


“7.3           Right of Participation in Future Financings.  From the date
hereof until such time as the Investor and its Affiliates collectively cease to
be the beneficial owners of at least 50% of the Shares, the Investor shall have
the right to participate in any subsequent offering by the Company of any equity
securities of the Company, whether or not currently authorized, as well as
rights, options, or warrants to purchase such equity securities, or securities
of any type whatsoever that are, or may become, convertible or exchangeable into
or exercisable for such equity securities (a “Subsequent Financing”) as provided
herein.


(a)           At least five (5) Business Days prior to the execution of
definitive documentation for a Subsequent Financing, the Company shall deliver
to the Investor an irrevocable written notice (the ”Offer Notice”) of any
Subsequent Financing (the “Offer”), which Offer Notice shall state that it has a
bona fide intention to proceed with the Subsequent Financing and shall (w)
identify and describe the securities being offered (the “Offered Securities”),
(x) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged and (y) offer to issue and sell to the Investor such Investor’s Pro
Rata Amount (as defined below) of the Offered Securities.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           To accept an Offer, in whole or in part, the Investor must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after the Investor’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of the Investor’s Pro Rata Amount that the Investor elects to
purchase at the price and on the terms and conditions set forth in the Offer
Notice (the “Notice of Acceptance”). Notwithstanding the foregoing, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company shall deliver to the Investor
a new Offer Notice and the Offer Period shall expire on the fifth (5th) Business
Day after the Investor’s receipt of such new Offer Notice.


(c)           The Company shall have sixty (60) days from the expiration of the
Offer Period above to offer, issue and sell all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Investor
pursuant to a definitive agreement(s), but only upon terms and conditions that
are not more favorable to the acquiring person or persons or less favorable to
the Company than those set forth in the Offer Notice.  If the Company does not
enter into an agreement for the sale of the Offered Securities within such
period, or if such agreement is not consummated within thirty (30) days of the
execution thereof, the right provided hereunder with respect to such issuance of
Offered Securities shall be deemed to be revived and such Offered Securities
shall not be offered unless first reoffered to the Investor in accordance with
this Section 7.3.


(d)           In the event the Company shall propose to sell less than all the
Offered Securities, then the Company shall so notify the Investor in writing
identifying the reduced number or amount of the Offered Securities that it
proposes to sell, and the Investor may, within five (5) Business Days after
receipt of such written notification, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Investor elected to purchase
multiplied by a fraction, (i) the numerator of which shall be the number or
amount of Offered Securities the Company actually proposes to issue or sell
(including Offered Securities to be issued or sold to Investor prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investor in accordance with this Section 7.3.


(e)           For purposes of this Section 7.3, “Pro Rata Amount” shall mean
that portion of such Offered Securities which equals the proportion that the
Common Stock then held by the Investor and its Affiliates (including all shares
of Common Stock then issuable (directly or indirectly) upon conversion and/or
exercise, as applicable, of any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock (collectively, “Derivative Securities”) then held by the Investor and its
Affiliates) bears to the total Common Stock of the Company then outstanding
(assuming full conversion and/or exercise, as applicable, of all Derivative
Securities).
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Any Offered Securities so purchased by the Investor shall be at
the price and on the terms specified in the Offer Notice; provided, however,
that the price to be paid for the Offered Securities  shall be no lower than the
lowest price per security permitted under the applicable requirements of The
Nasdaq Stock Market for sales of equity securities to the applicable purchaser
of such Offered Securities under this Section 7.3.


(g)           The right of participation in this Section 7.3 shall not be
applicable to the following securities:


(i)           securities issued without consideration as a stock dividend, stock
split, split-up or other distribution on all shares of Common Stock;


(ii)           shares of Common Stock or options to purchase shares of Common
Stock issued to employees or directors of, or consultants or advisors to, the
Company or any of its subsidiaries pursuant to a plan, agreement or arrangement
approved by the Board of Directors of the Company;
 
 
(iii)           shares of Common Stock actually issued upon the exercise of
options or shares of Common Stock actually issued upon the conversion or
exchange of convertible securities, in each case provided such issuance is
pursuant to the terms of such option or convertible security; or


(iv)           securities issued pursuant to the acquisition of another
corporation or other entity by the Company by merger, purchase of substantially
all of the assets or other reorganization to the stockholders of such other
entity as consideration for such acquisition, provided that such issuance is
approved by the Board of Directors of the Company.


(h)           The rights of the Investor under this Section 7.3 may be assigned
by the Investor in whole or in part to any Affiliate of the Investor.


4.           No Other Amendments, Modifications or Waivers.  Except as expressly
set forth herein, (a) nothing contained herein shall be deemed to constitute an
amendment, modification or waiver, express or implied, of any term or provision
of the Purchase Agreement or any other Transaction Document and (b) the Purchase
Agreement and all other Transaction Documents are and shall remain in full force
and effect in accordance with their terms.


5.           Expenses. The Company acknowledges and agrees that the costs and
expenses incurred by the Investor in connection with this Amendment and the
Voting Agreement entered into concurrently herewith among the Investor, Steven
Esses and Robert Ehrlich, including the reasonable fees and expenses of [●],
counsel for the Investor, shall be paid by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.  The provisions of Section 10 (Miscellaneous) of the
Purchase Agreement shall apply mutatis mutandis to this Amendment.


7.           Counterparts; Electronic Signature.  This Amendment may be executed
in multiple counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement. This Amendment may be
executed by facsimile or electronic (.pdf) signature and a facsimile or
electronic (.pdf) signature shall constitute an original for all purposes.


[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
The
Company:                                                                AROTECH
CORPORATION
 


 
                                                      By:           s/ Steven
Esses                                           
                                                      Name:      Steven Esses
                                                      Title:        President
and CEO
 


 
The Investor:                                                      ADMIRALTY
PARTNERS, INC.
 


 
                                                      By:           s/ Jon B.
Kutler                                           
                                                      Name:      Jon B. Kutler
                                                      Title:        Chairman and
CEO
 
 


[Signature Page to Amendment No. 1 to Stock Purchase Agreement]
 

--------------------------------------------------------------------------------

 